Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected. The term “higher” used in “higher fatty acids” in claim 1 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This applies to all claims as they are all dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US 2014/0087981 A1 and Kozaki et al (US 2018/0148660 A1)
Regarding claims 1-8 Okuda teaches a lubricant that is water soluble for a plunger used in die casting. See abstract and p 1.
The lubricant contains:
A. A base oil that is a synthetic, mineral or fatty acid ester (p 15-16) used in the amount of 0.1 to 20% of the composition (p 18 for amount).
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B. An alkali met al salt of a fatty acid or alkali metal salt of an aliphatic hydroxy acid, see p 19. This is used in the amount of 2-24% of the composition, see p 22.
C. Other silica additives may be used, seep 27. Other components may be used, see p 14.
Okuda does not specifically state the use of an alkali metal salt of an oxacid.
Kozaki teaches a lubricating composition (abstract) used in aqueous metal working. The lubricant has a synthetic or mineral oil base (p 19). The lubricant also contains water (abstract). 
An alkali metal salt of boric acid or silicic acid is used to bind the lubricant together. See p 23-24. This is use in the amount of 10% of the composition. See table 2 on page 7.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the alkali metal salt of Kozaki in the invention of Okuda. Okuda already calls for use of a variety of alkali metal salt and other components, and the alkali metal salt of Kozaki is an effective binder for a water and oil containing lubricant used for metal working.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771